195 Ga. App. 353 (1990)
393 S.E.2d 496
PIEDMONT PROPERTIES, INC. et al.
v.
SIMS et al.
A90A0148.
Court of Appeals of Georgia.
Decided April 12, 1990.
F. Carter Tate, for appellants.
Glass, McCullough, Sherrill & Harrold, Terrence McQuade, Robert S. Jones, James Will, Jr., for appellees.
COOPER, Judge.
This case arises from a dispute about the validity of a contract for the sale of real property. Appellants sued appellees for specific performance or, in the alternative, damages. This appeal follows the trial court's grant of summary judgment to appellees.
We first consider whether we have jurisdiction to consider this matter. "An action seeking specific performance seeks equitable relief [cits.], and an appeal from a judgment rendered pursuant to a request for equitable relief is within the jurisdiction of the Supreme Court. [Cits.]" Lemke v. Southern Farm &c. Ins. Co., 182 Ga. App. 700 (356 SE2d 739) (1987). This appeal from a judgment rendered pursuant to a request for equitable relief is within the Supreme Court's jurisdiction. 1983 Ga. Const., Art. VI, Sec. VI, Par. III (2).
Case transferred to Supreme Court. Banke, P. J., and Birdsong, J., concur.